DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 05/25/21.  Regarding the amendment, claims 2-4 and 15 are canceled, claims 1, 5-14, 16-20 are present for examination.

Allowable Subject Matter
Claims 1, 5-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show as recited in claim 1, a system comprising: 
a shaft body defining a longitudinal axis; 
a first internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the first internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the first internal fluid channel to an area external of the shaft body, wherein the first internal fluid channel is configured for lubricant flow; 
the second internal fluid channel is configured for airflow through the shaft body; and 
a third internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external coolant into the internal coolant channel and an outlet opening through the shaft body for fluid communication of coolant from the internal coolant channel to an area external of the shaft body, wherein the first, second, and third internal fluid channels are in fluid isolation from one another within the shaft body.
Furthermore, the prior art by itself or in combination with other references also does not show in claim 17, a method of operating an electrical machine comprising, inter alia, the first internal fluid channel is configured for lubricant flow, and the second internal fluid channel is configured for airflow through the rotating shaft, and issuing a liquid from a third internal fluid channel extending axially within the rotating shaft and including an inlet opening through the rotating shaft for fluid communication of external coolant into the internal coolant channel and an outlet opening through the rotating shaft for fluid communication of coolant from the internal coolant channel to an area external of the rotating shaft, wherein the first, second, and third internal fluid channels are in fluid isolation from one another within the rotating shaft.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834